March 26, 2010

Mr. Lacey L. Gourley
Bracewell & Giuliani, L.L.P.
111 Congress Avenue, Suite 2300
Austin, TX 78701

Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

Mr. Jeffrey D. Small
12451 Starcrest, Suite 100
San Antonio, TX 78216-2988
Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Honorable Gloria A. Saldana
224th District Court Judge, Bexar County
100 Dolorosa St., Ste. 400
San Antonio, TX 78205-3028

RE:   Case Number:  07-0871
      Court of Appeals Number:  04-07-00464-CV
      Trial Court Number:  2007CI03597

Style:      IN RE  UNITED SERVICES AUTOMOBILE ASSOCIATION

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Charles C. High Jr.|
|   |                       |
|   |Ms. Vanetta Loraine    |
|   |Christ                 |
|   |Mr. Daniel L. Geyser   |